Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Election/Restrictions
Applicant’s election without traverse of the invention of Group I, claims 1-5, in the reply filed on September 7, 2022 is acknowledged.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on September 3, 2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-5 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1: In line 6 of the claims, the term “latter” is indefinite since it is unclear how the second frequency band is supposed to be higher than itself. For the purposes of applying prior art, the Examiner interprets the limitation as the second frequency band being higher than the first frequency band.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-3 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Tatarnikov et al. (U.S. Patent No. 9,184,504).
Tatarnikov, in figures 8A and 8B, discloses:
Claim 1: an antenna comprising: a radiative antenna element (504) able to emit a signal in at least a first frequency band (frequency of radiator portion 504B) 5and in a second frequency band (frequency of radiator portion 504A), disjoint from the first band and at a higher frequency than the latter, and a waveguide (820) covered by the radiative antenna element, comprising at least a first resonant and single mode or mostly single-mode cavity (810) and a second resonant cavity (808) separate from the first resonant cavity and located inside the latter, said second 1oresonant cavity being single-mode or mostly single-mode in the second frequency band.
Claim 2: wherein the radiative antenna element is present on a substrate (210) covering the waveguide, and wherein the antenna has one or ismore openings (openings between 714) between a wall delimiting the first cavity and the substrate.  
Claim 3: wherein an edge of said wall located on the side of the substrate has a castellation shape (fig. 8B) thus defining a plurality of openings (openings between 714) between said wall and the substrate.

Claim 1 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Jacquelot Technologies (FR 2841390 A1).
Jacquelot Technologies, in figures 1 and 2, discloses:
Claim 1: an antenna comprising: a radiative antenna element (5, 23) able to emit a signal in at least a first frequency band (frequency of antenna element 5) 5and in a second frequency band (frequency of antenna element 23), disjoint from the first band and at a higher frequency than the latter, and a waveguide (7, 34) covered by the radiative antenna element, comprising at least a first resonant and single mode or mostly single-mode cavity (34) and a second resonant cavity (7) separate from the first resonant cavity and located inside the latter, said second 1oresonant cavity being single-mode or mostly single-mode in the second frequency band.

Claims 1 and 4 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Legay et al. (U.S. Patent No. 5,995,058).
Legay, in figure 1, discloses:
Claim 1: an antenna comprising: a radiative antenna element (22, 24) able to emit a signal in at least a first frequency band (frequency of antenna element 24) 5and in a second frequency band (frequency of antenna element 22), disjoint from the first band and at a higher frequency than the latter, and a waveguide (25, 26) covered by the radiative antenna element, comprising at least a first resonant and single mode or mostly single-mode cavity (26) and a second resonant cavity (25) separate from the first resonant cavity and located inside the latter, said second 1oresonant cavity being single-mode or mostly single-mode in the second frequency band.
Claim 4: wherein a ratio RA1 H1/H2 is between 1 and 3.25, where H1 denotes a height of the first cavity and H2 a height of the second cavity (fig. 8 shows various depths for various cavities which would lead to a ratio RA1 between 1 and 3.25).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Jacquelot Technologies.
Claim 5: Jacquelot Technologies fails to explicitly disclose wherein the first frequency band corresponds to the frequencies between 1164 MHz and 1591 MHz and the second frequency band corresponds to the frequencies between 2200 MHz and 2290 MHz.  However, official notice is taken that it was well known to the person of skill to scale an antenna’s frequency bands to operate in a different frequency band.  It would have been obvious to one of ordinary skill in the art to have scaled the first and second frequency bands of the antenna of Jacquelot Technologies, such that the first frequency band corresponds to the frequencies between 1164 MHz and 1591 MHz and the second frequency band corresponds to the frequencies between 2200 MHz and 2290 MHz, in order to have optimized the antenna for operation in those frequency bands.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT KARACSONY whose telephone number is (571)270-1268. The examiner can normally be reached 9:00 am - 5:00 pm, Monday - Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dimary Lopez can be reached on (571) 270-7893. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Robert Karacsony/          Primary Examiner, Art Unit 2845